Citation Nr: 0403767	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  01-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as secondary to medication(s) 
prescribed for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



REMAND

The veteran had active military service from May 1943 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  The 
veteran did not report for a hearing scheduled before the 
Board in January 2004.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  The 
Board will remand this claim to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this claim for secondary service connection, 
what his responsibilities were with respect to the claim, and 
whether VA would assist him in any manner.  Rather, the VCAA 
letter sent in August 2001 concerned direct service 
connection claims, not secondary service connection claims.  
Since the evidence needed to substantiate such claims differs 
significantly, the Board is constrained to remand this issue 
for compliance with the notice and duty to assist provisions 
contained in this law and to ensure the veteran has had full 
due process of law.  

It appears that the veteran has received routine treatment at 
the VA Medical Center in Lake City, Florida, for many years.  
The latest treatment records in the claims file are dated in 
April 2000.  A document in the file shows that when the RO 
requested additional records for the twelve-month period 
preceding July 2001, the response was that no records 
existed.  While this case is in remand status, another 
request for VA records should be made, so that it is clear 
the file is complete.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  The notice 
must be specific to the claim for 
secondary service connection on appeal.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Lake City 
for treatment from April 2000 to the 
present.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve this claim, issue 
the veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




